Exhibit Contact Info: Media: Shep Doniger 561-637-5750; sdoniger@bdcginc.com Celsius Holdings, Inc.: Jan Norelid ; jnorelid@celsius.com Investor Information: Jon Cunningham x107; investor@celsius.com Celsius gets additional financing Celsius issues convertible note for additional $500,000 Delray Beach, Fla.—April 9, 2008 Celsius Holdings, Inc. (OTC BB: CSUH.OB) announced today that it reached an agreement for additional financing from CD Financial LLC. In December 2007, the company received $250,000 in financing, and on April 4, 2008, the company cancelled the previous note and issued a new convertible note for $750,000. The note is convertible at 75% of the five day volume weighted average price prior to conversion notice on or before July 10, 2008. If the note is not converted, it is changed into a term note at 8 percent interest with 10 equal quarterly principal payments starting December 10, 2008. About Celsius Holdings, Inc. Celsius Holdings, Inc. (OTC BB: CSUH.OB) manufactures Celsius through its wholly-owned operating subsidiary, Celsius, Inc. Celsius Inc. is quickly gaining attention in the emerging $36 billion functional food and beverage industry, as the creator of the negative calorie beverage category and as a pioneer and leader in developing healthier beverage choices. Celsius, Inc. is building unique distribution strategies to gain broad penetration in all channels serving its consumer targets in all geographies. The continued mission of Celsius, Inc. is to create healthy refreshment through science and innovation and growth through passion and integrity. Celsius is available through multiple channels including grocery, drug, convenience stores, gyms and nutrition stores. Celsius is proudly carried by fine establishments such as Walgreens, Krogers, Vitamin Shoppe, Raleys, QFC, Hi-Health, Valero Corner Stores, Life Time Fitness, Diamond Shamrock, Hannaford Supermarkets, Heinens,Sweetbay Supermarkets, Meijer, Discount Drug Mart, King Soopers, Dillions, Fry’s, Smiths, Gelsons, Demoulas Market Baskets, Bristol Farms and Central Markets. For more information about Celsius and Celsius, Inc., please visit http://www.celsius.com.
